TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00487-CV




 
 
In re Luis I.
Cuellar
 
 
J. M. and A. G., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 207th
  District Court OF Hays COUNTY, 
NO. 2011-1242,
  The Honorable William Henry, JUDGE
  PRESIDING




 
 



                                            O
  R D E R   T O   S H O W  
  C A U S E
PER CURIAM
                        This is a contempt
  proceeding ancillary to the appeal of A.G.  The
  subject of this proceeding is Luis I.
  Cuellar, appellant’s attorney.
                        Appellant filed her
  notice of appeal on July 16, 2012, and her brief was due September 4,
  2012.  On September 7, 2012, we ordered
  counsel to file appellant’s brief no later than September 24, 2012.  No brief was received.  On October 4, 2012, we ordered Mr. Cuellar
  to appear in person before this Court on October 19, 2012, to show cause why he should not be held in contempt and have
  sanctions imposed.  The order further
  instructed that Mr. Cuellar would be relieved of his obligation to appear if
  the Clerk of this Court received appellant’s brief before October 19, 2012.  On October 18, 2012, the Clerk of this Court
  received appellant’s brief, and the hearing to show cause was stayed by the
  Court; however, the brief was not filed in accordance with the Texas Rules of
  Appellate Procedure in that the brief was not signed nor page numbered.  Notice of the defects was sent to Mr.
  Cuellar on October 18, 2012.  Additionally,
  the Clerk of the Court contacted Mr. Cuellar by telephone on October 29,
  2012, and again notified Mr. Cuellar of the defects and requested the filling
  of a corrected brief.  To date,
  appellant’s brief has not been filed.  
                        Therefore, Luis I. Cuellar is hereby ordered to
  file a brief complying with the requirements of the Texas Rules of Appellate
  Procedure before November 28, 2012.  It
  is further ordered that Luis I. Cuellar shall appear in person before this
  Court on Wednesday, November 28, 2012, at 1:30p.m., in the Third Court of
  Appeals courtroom, located on the first floor of the Price Daniel, Sr.
  Building, 209 West 14th Street, in Austin, Travis County, Texas, to show
  cause why he should not be held in contempt for his conduct related to the
  filing of appellant’s brief. Luis I. Cuellar’s obligation to appear before
  this Court will not be excused by the filing of a compliant brief before
  November 28, 2012.
It is ordered on November 15, 2012.
 
Before
  Justices Puryear, Pemberton,
  and Goodwin